Citation Nr: 0630378	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  04-24 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a heart disability, to 
include as secondary to service-connected degenerative joint 
disease of the cervical spine.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Muskogee, Oklahoma, which denied the benefit now claimed 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is of the opinion that a VA heart examination is 
needed to evaluate the complete record and render an opinion 
on the medical etiology of the veteran's myocardial 
infarction and coronary artery disease.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

It is notable that the veteran complained of chest pain in 
service and there are a number of abnormal findings from 
electrocardiography studies.  A clinician observed sinus 
tachycardia in April 1982.  The veteran sought emergency 
treatment for intermittent low grade left chest pain in 
February 1987.  At that time, clinicians observed a short P-R 
interval on the veteran's electrocardiogram (EKG).  An 
assessment/diagnosis was deferred.  A clinician found a 
normal sinus rhythm with sinus arrhythmia on a November 1993 
EKG.  It is also noteworthy that during her general medical 
VA compensation examination in April 1999, the clinician 
noted a normal sinus rhythm with occasional premature 
ventricular complexes.  At that time, the veteran reiterated 
a history of mid-sternal chest pain three to four times per 
month, with the duration of chest pain tightness from one to 
12 days.  Post-service treatment records also reflect the 
diagnosis of an acute anterior myocardial infarction in March 
2002 and a current diagnosis of single-vessel coronary artery 
disease.  

In instances, such as in the veteran's case, where the record 
includes competent lay evidence or medical evidence of a 
currently diagnosed disability or persistent or recurrent 
symptoms of a disability, evidence that the veteran suffered 
an event, injury or disease in service, and an indication 
that the claimed disability or symptoms may be associated 
with the established event, injury, or disease in service, a 
medical examination or medical opinion is necessary.  
38 C.F.R. § 3.159(c)(4).  The significance of the veteran's 
complaints of chest pain and abnormal EKG findings in service 
and shortly after service as they potentially relate to her 
current heart disability cannot be determined without 
competent evidence.  See Gowen v. Derwinski, 3 Vet. App. 286, 
288 (1992).  (As causative factors of a disease amount to a 
medical question, only a physician's opinion would be 
competent evidence).  A review of the record indicates that 
the veteran underwent several VA examinations, but no 
evaluation was done specifically to evaluate the etiology of 
any heart disease.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a medical 
examination to determine the nature and 
etiology of any heart disability found to 
be present.  The claims file should be 
provided to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  The 
examiner is requested to review the 
appropriate records in the file to assist 
with providing an opinion.  Of particular 
note are EKG's from 1982, 1987, 1993, and 
1999, and an echocardiogram in 2002.  
Following a review of all of the relevant 
medical records in the claims file, 
obtaining a history from the veteran, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
requested to opine on the following 
issues:  whether the veteran has a current 
heart disability and, if so, whether it is 
at least as likely as not (50 percent or 
greater probability) that such 
disability(ies) was incurred or aggravated 
during service.

If the examiner cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The clinician is also 
requested to provide a rationale for any 
opinion expressed.

2.  Thereafter, the AMC should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claim.

3.  Thereafter, the AMC should 
readjudicate the claim for service 
connection for a heart disability.  If the 
claim remains denied, the appellant and 
his representative should be furnished an 
appropriate SSOC, and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


